


Exhibit 10.11




UTC BOARD OF DIRECTORS
DEFERRED STOCK UNIT PLAN


Deferred Restricted Stock Unit Award


________________


Under the UTC Board of Directors Deferred Stock Unit Plan, each Non-Employee
Director of the Company receives, as of the date of election to the Board, a
non-recurring award of deferred restricted stock units having a grant date value
of $100,000, based on the closing price of UTC common stock on that date (the
“Units”). This award is intended to promote a closer identity of interests
between Non-Employee Directors and shareowners by providing Non-Employee
Directors with an equity-based interest in the Company’s future performance.


The Units are subject to a restriction on transferability and may not be sold,
assigned, pledged or transferred while such restriction remains in effect.
However, once vested, you are the owner of such Units on the records of the
Company. Please note that the restriction on transferability continues in effect
on vested Units while you remain a Director of UTC. Accordingly, by your
acceptance of the Units, you agree that your vested Units will not be sold,
assigned, pledged or transferred by you prior to your retirement or resignation
as a Director of UTC. Your Unit balance will be credited with additional Units
equivalent in value to the dividend paid on the corresponding number of shares
of UTC Common Stock. The dividend equivalent Units will vest immediately but
will otherwise be subject to the same transfer restrictions applicable to the
initial Units.


The Units will vest in increments of 20 percent per year. The effective date of
the grant of your Units will be __________. The first 20 percent will vest on
the date of UTC’s next Annual Shareowner Meeting. An additional 20 percent will
vest on the date of UTC’s Annual Meeting each succeeding year while you continue
on the Board. At the time you retire or resign from the Board, your vested Units
will be converted into shares of UTC Common Stock and distributed to you. As an
alternative to full distribution of your shares following retirement, you may
elect to receive the value of your vested units following retirement or
resignation in 10 or 15 annual installment distributions by checking one of the
two boxes below:


o 15 annual installments
    
o 10 annual installments


In compliance with IRS rules, if you make or alter such election after you join
the Board, you must do so at least one year prior to retiring or resigning from
the Board, and your distribution will begin five years from the date the award
would otherwise be scheduled for distribution.


Any Units not vested as of the date you resign or retire from the Board will be
forfeited without payment of any compensation to you. However, in the event of a
“change of control” or a “restructuring event” as defined by the United
Technologies Corporation Long Term Incentive Plan, or upon your death or your
resignation from the Board due to disability, or if you retire or resign to
accept full-time employment in public or charitable service, all Units that have
not previously vested will immediately vest and convert into shares of UTC
Common Stock and be distributed in accordance with your election on file.


Recognition of Ordinary Income Under U.S. Tax Law


For federal income tax purposes, you will be required to include as income the
value of any shares of UTC Common Stock distributed to you following your
departure from the Board. Additional Units credited as a result of dividend
payments are not included in your income until they are distributed to you.






















--------------------------------------------------------------------------------






Deferred Restricted Stock Unit Award
(Continued)




The foregoing is only a brief summary of the federal income tax consequences of
the Units. You are urged to consult with your tax advisor for advice regarding
your individual circumstances. UTC will report and withhold such income as
required by state, federal, or other applicable laws.


Please confirm your agreement by faxing a signed and dated copy of this award
statement to (860) 660-0250.


I acknowledge receipt of this Deferred Restricted Stock Unit Award. I accept
this Award subject to the terms detailed herein, and the United Technologies
Corporation Board of Directors Deferred Stock Unit Plan.








___________________________________
Signature




                        


____________________________________
Printed Name






____________________________________
Date










Please Return to            Office of the Corporate Secretary
By            :    United Technologies Corporation
Fax: (860) 660-0250
or
christina.monteith@utc.com








